Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered May 30, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court properly modified its original Sandoval ruling by permitting a very limited, nonprejudicial inquiry about narcotics possession after determining that defendant opened the door to such a modification (see People v Fardan, 82 NY2d 638 [1993]; People v Santiago, 169 AD2d 557, 558 [1991], lv denied 77 NY2d 1000 [1991]). A statement in defendant’s direct testimony created a misleading impression about his criminal history, and did not simply address the instant charges. Concur—Nardelli, J.P., Tom, Saxe, Friedman and Sweeny, JJ.